DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two thickened portions formed in each of both box walls, and a cooling channel that is filled with a coolant and subsequently sealed must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 12:
	Claim 12 recites in the 3rd line formed at east partially in a funnel shape”.  It is unclear what direction east is referring to.  For the purposes of examination it will be understood as the word “least” instead of “east”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bischofberger (US 8,899,208).

In regards to claim 17:
	Bischofberger teaches a piston for an internal combustion engine comprising a piston body having a pair of piston pin bosses (17) each received in a box wall extending laterally of the pin bosses, an annular cooling channel (23) disposed above the pin bosses, at least one of the box walls having a locally thickened region extending longitudinal direction of the piston, wherein the locally thickened section is provided laterally outward of the pin bosses and includes a bore open at a bottom of the thickened portion and communicating at an open end of the bore with the cooling channel. 

Claims 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stan et al (US 8,739,755 hereinafter “Stan”).

In regards to claim 17:
	Stan teaches a piston (10) for an internal combustion engine comprising a piston body having a pair of piston pin bosses (18) each received in a box wall extending laterally of the pin bosses, an annular cooling channel (22) disposed above the pin bosses, at least one of the box walls having a locally thickened region extending 

In regards to claim 19:
	Stan teaches the bore enables a supply of cooling oil from a cooling nozzle (28) into the cooling channel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bischofberger in view of Wandrie et al (US 2013/0276740 hereinafter “Wandrie”).

In regards to claim 10:
	Bischofberger teaches a piston for an internal combustion engine, having a thickened portion (thickened portion of Bischofberger accommodates axial bore 24a) in at least one box wall in the direction of thickness in the center, that is partly flush with a cooling channel (23), and the at least one box wall is formed on the outside of a piston pin boss (17).
	Bischofberger does not teach the piston to be forged.
	Wandrie teaches a piston that is forged wherein forging is a known method of manufacturing process for shaping metal (Paragraph [0005]).
	It would have been obvious to one of ordinary skill in the art to forge the piston to use known methods of manufacturing and shaping metal.

In regards to claim 11:
	Bischofberger teaches the piston to be made of steel (Col 2, Lines 24-27).

In regards to claim 13:
	Bischofberger teaches there are two thickened portions formed in each box wall, wherein the piston has two box walls.

In regards to claim 14:
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bischofberger as applied to claim 10 above and further in view of Salenbien et al (US 2016/0222911 hereinafter “Salenbien”).

In regards to claim 12:
	Bischofberger does not teach the thickened portion to be machined into at least a partially funnel shape.
	Salenbien teaches a cooling gallery inlet that is machined and formed partially as a funnel shape (tapered shape, Paragraphs [0010] and [0056][[0057], and Figures 9a and 9b) in order to provide a point of access to the cooling gallery and to allow sealing of the cooling gallery with a set depth for the sealing member.
	It would have been obvious to one of ordinary skill in the art to machined the thickened portion partially as a funnel shape in order to allow access to the cooling gallery with a known method of metal forming and to allow the cooling gallery to be sealed with a set depth for the sealing member.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bischofberger in view of Wandrie and Salenbien.

In regards to claim 15:

	Bischofberger does not teach the piston to be forged nor bored.
	Wandrie teaches a piston that is forged wherein forging is a known method of manufacturing process for shaping metal (Paragraph [0005]). 	
Bischofberger does not teach the thickened portion to be machined into at least a partially funnel shape.
	Salenbien teaches a cooling gallery inlet that is machined in order to provide a point of access to the cooling gallery.
	It would have been obvious to one of ordinary skill in the art to forge the piston to use known methods of manufacturing and shaping metal and to use a known method of boring via machining.

In regards to claim 16:
	Bischofberger teaches the bore to be formed in the thickened portion and Wandrie teaches the bore to be formed at least partially in a funnel shape.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bischofberger as applied to claim 17 above and further in view of Salenbien.


	Bischofberger does not teach the lower end of the bore to be flared.
	Salenbien teaches a cooling gallery inlet that is flared in order to provide a sealing member a set depth (Paragraph [0057]).
	It would have been obvious to one of ordinary skill in the art to flare the bore in order to provide a sealing member a set depth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747